Order unanimously affirmed, with costs. Memorandum: We affirm for reasons stated in the memorandum decision by Special Term, Boehm, J. (Wegmans Food Mkts. v Department of Taxation & Fin., 126 Misc 2d 144). We note only that Special Term erred in characterizing a 1977 opinion letter by the State Tax Commissioner to the New York City Industrial Development Agency as a rule or regulation subject to the filing requirements of NY Constitution, article IV, § 8, Executive Law § 102 (2), and State Administrative Procedure Act § 202 (2). However, as this finding is not necessary to the court’s decision, the order is, in all respects, affirmed. (Appeal from order of Supreme Court, Monroe County, Boehm, J.— summary judgment.) Present—Hancock, Jr., J. P., Doerr, Den-man and O’Donnell, JJ. [126 Mise 2d 144.]